Case 18-24599-CMB      Doc 133    Filed 07/26/21 Entered 07/26/21 10:56:36       Desc Main
                                 Document     Page 1 of 4


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In re:
 Joseph M. Panigall                       :        Case No. 18-24599-CMB
 Sheila A. Panigall                       :
              Debtor(s)                   :        Chapter 13
 Ronda J. Winnecour, Trustee              :
              Movant(s)                   :        Re Claim: #7
              vs.                         :
 PHEAA FRN                                :        Hearing Date
                                          :
              Respondent(s)               :


                     TRUSTEE’S MOTION TO COMPEL CREDITOR
                      TO RESTRICT PUBLIC ACCESS TO CLAIM

       Ronda J. Winnecour, Chapter 13 Trustee, by her undersigned counsel

 respectfully represents the following: creditor

    1. The Debtors filed for relief under Chapter 13 of the U.S. Bankruptcy Code on

       November 28, 2019. Ronda J. Winnecour was subsequently and duly appointed

       Chapter 13 Trustee in this case.

    2. The Movant is Ronda J. Winnecour, Chapter 13 Trustee for the Western District

       of Pennsylvania.

    3. On December 31, 2018, PHEAA FRN (Respondent) filed Proof of Claim 7 in the

       amount of $12,390.70.

    4. The Respondent’s claim includes attachments which provide personal identifiers,

       including a social security number.

    5. Federal Rule of Bankruptcy Procedure 9037 requires that claimant/respondent

       redact the social security number so that only the last four digits are visible.

    6. The Respondent’s claim should be redacted using local form 37 to redact the

       attachments to the claim.
Case 18-24599-CMB      Doc 133    Filed 07/26/21 Entered 07/26/21 10:56:36      Desc Main
                                 Document     Page 2 of 4


    7. Furthermore, due to the uniquely sensitive nature of a social security number,

       the Trustee requests that Respondent provide a year of credit monitoring for the

       Debtors.

    WHEREFORE, the Trustee requests that the Respondent be ordered to comply with

 the bankruptcy rules for restricting public access by filing local form 37 within 30 days

 of the order, and that the Court order that the claim shall be automatically disallowed

 if the Respondent fails to timely comply with the order, also that the Court order the

 Respondent to provide a year of credit monitoring for the Debtors.

                                          RONDA J. WINNECOUR,
                                          CHAPTER 13 TRUSTEE


 7-26-2021                         by     /s/ Katherine DeSimone
                                          Katherine DeSimone (PA I.D. #42575)
                                          Attorney for the Chapter 13 Trustee
                                          U.S. Steel Tower – Suite 3250
                                          600 Grant Street
                                          Pittsburgh, PA 15219
                                          (412) 471-5566
                                          kdesimone@chapter13trusteewdpa.com
Case 18-24599-CMB      Doc 133    Filed 07/26/21 Entered 07/26/21 10:56:36     Desc Main
                                 Document     Page 3 of 4


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In re:
 Joseph M. Panigall                        :    Case No. 18-24599-CMB
 Sheila A. Panigall                        :
              Debtor(s)                    :    Chapter 13
 Ronda J. Winnecour, Trustee               :
              Movant(s)                    :    Re Claim: #7
              vs.                          :
 PHEAA FRN                                 :    Hearing Date
                                           :
              Respondent(s)                :


                               CERTIFICATE OF SERVICE


       I hereby certify that on the 26th of July 2021, I served one true and correct copy
 of the Motion, Proposed Order, and Notice of Hearing with Response Deadline on the
 following parties in interest by United States first-class mail, postage prepaid, unless
 otherwise stated, addressed as follows:

 Joseph S. Sisca, Esquire
 Assistant U.S. Trustee
 Suite 970, Liberty Center
 1001 Liberty Avenue
 Pittsburgh PA 15222

 Joseph and Sheila Panigall
 518 Salisbury Drive
 Greensburg, PA 15601

 Abagale E. Steidl, Esquire
 Steidl & Steinberg
 707 Grant Street
 28th Floor – Gulf Tower
 Pittsburgh, PA 15219

 PHEAA
 PO Box 8147
 Harrisburg, PA 17105

 PHEAA
 PO Box 1347
 Buffalo, NY 14240
Case 18-24599-CMB    Doc 133    Filed 07/26/21 Entered 07/26/21 10:56:36    Desc Main
                               Document     Page 4 of 4


 James H. Steeley, CEO
 PHEAA
 331 Innovation Boulevard
 State College, PA 16803
 *served by Certified Mail




                                             /s/Rosa M. Richard______
                                             Office of Chapter 13 Trustee
                                             US Steel Tower – Suite 3250
                                             600 Grant Street
                                             Pittsburgh, PA 15219
                                             (412) 471-5566
